Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in this RegistrationStatement of Yummy Flies, Inc. on FormS-1,of myreportdated June 28, 2012 onthe financial statements of Yummy Flies, Inc. for the years ended December 31, 2011 and 2010, and for the period from December 26, 2005 (inception) through December 31, 2011. In addition, I consent to the reference to me under the heading "Experts" in the Registration Statement. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado December 17, 2012
